i          i        i                                                                 i       i      i




                                  MEMORANDUM OPINION

                                         No. 04-08-00751-CV

                                         Edwin F. FLATO, III,
                                              Appellant

                                                   v.

                                         John C. CALHOUN,
                                               Appellee

                        From the County Court at Law No. 5, Bexar County, Texas
                                        Trial Court No. 324709
                                 Honorable Irene Rios, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 11, 2009

DISMISSED

           The parties have filed a joint motion to dismiss this appeal, stating that the parties have

reached an agreement to settle and compromise their differences. We grant the motion and dismiss

the appeal. See TEX . R. APP . P. 42.1(a)(2), 43.2(f). Costs of the appeal are taxed against the parties

who incurred them.

                                                        PER CURIAM